         Case 1:18-cv-10836-PGG Document 51 Filed 05/16/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN S. GOTTESFELD,

                             Plaintiff,                18 Civ. 10836 (PGG)

                v.

 HUGH J. HURWITZ, et al.,



                             Defendants.


       PLEASE TAKE NOTICE that upon the accompanying memorandum of law dated May

16, 2019, Defendants David Anderson, Esker Tatum, Anthony Bussonich, and Hugh Hurwitz

(collectively, “Defendants”), by their attorney, Geoffrey S. Berman, United States Attorney for

the Southern District of New York, hereby move this Court, before the Honorable Paul G.

Gardephe, United States District Judge, in the Thurgood Marshall United States Courthouse, 40

Foley Square, New York, New York, for dismissal of the Complaint pursuant to Federal Rules of

Civil Procedure 12(b)(1) and 12(b)(6), or, in the alternative, pursuant to Federal Rule of Civil

Procedure 56.
       Case 1:18-cv-10836-PGG Document 51 Filed 05/16/19 Page 2 of 2



Dated: New York, New York
       May 16, 2019

                                  Respectfully submitted,

                                  GEOFFREY S. BERMAN
                                  United States Attorney for the
                                  Southern District of New York

                            By:   /s/ Alexander J. Hogan
                                  ALEXANDER J. HOGAN
                                  Assistant United States Attorney
                                  86 Chambers Street, 3rd Floor
                                  New York, New York 10007
                                  Tel: (212) 637-2799
                                  Fax: (212) 637-2686
                                  Email: alexander.hogan@usdoj.gov
